Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This application has been examined.  Claims 1-20 are pending.
	The Group and/or Art Unit location of your application in the PTO has changed.  To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Group Art Unit 2186.
Specification
	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


5.	The claims 1-8 are rejected on the grounds of nonstatutory double patenting of the claims 1-5 respectively, in United States Patent No. 11,210,257 in view of Wang et al. (US Pat No. 10,944,801). At the time applicant made the design, it would have been obvious to a designer of ordinary skill in the art to modify or edit the message during the real-time streaming as demonstrated by Wang et al. that disclose the streaming video system 170 of FIG. 1 further includes one or more media coordinators 174, which correspond to computing devices configured to facilitate transmission of signaling messages between media providers 172 and a queue associated with a video (or other resource). Specifically, media coordinators 174 may be configured to obtain communicate with media providers 172 via a network (e.g., over a “websocket,” a communication protocol known in the art), to act as a relay for signaling messages sent between the media providers 172 and queues on a messaging system. The media coordinators 174 may illustratively modify signaling messages as necessary between the providers 172 and the queues, such as by modifying a format of messages received from the providers 172 to remain compliant with a queue, or vice versa. In accordance with the present disclosure, media coordinators 174 may be configured to send and receive messages from client devices 102 via queues on the messaging system 160.  See col. 4, line 27 through col. 5, line 14).

6.	The claims 9-14 are rejected on the grounds of nonstatutory double patenting of the claims 8-13 respectively, in United States Patent No. 11,210,257 in view of Wang et al. (US Pat No. 10,944,801). At the time applicant made the design, it would have been obvious to a designer of ordinary skill in the art to modify or edit the message during the real-time streaming as demonstrated by Wang et al. that disclose the streaming video system 170 of FIG. 1 further includes one or more media coordinators 174, which correspond to computing devices configured to facilitate transmission of signaling messages between media providers 172 and a queue associated with a video (or other resource). Specifically, media coordinators 174 may be configured to obtain communicate with media providers 172 via a network (e.g., over a “websocket,” a communication protocol known in the art), to act as a relay for signaling messages sent between the media providers 172 and queues on a messaging system. The media coordinators 174 may illustratively modify signaling messages as necessary between the providers 172 and the queues, such as by modifying a format of messages received from the providers 172 to remain compliant with a queue, or vice versa. In accordance with the present disclosure, media coordinators 174 may be configured to send and receive messages from client devices 102 via queues on the messaging system 160.  See col. 4, line 27 through col. 5, line 14).

7.	The claims 15-20 are rejected on the grounds of nonstatutory double patenting of the claims 14-18 respectively, in United States Patent No. 11,210,257 in view of Wang et al. (US Pat No. 10,944,801). At the time applicant made the design, it would have been obvious to a designer of ordinary skill in the art to modify or edit the message during the real-time streaming as demonstrated by Wang et al. that disclose the streaming video system 170 of FIG. 1 further includes one or more media coordinators 174, which correspond to computing devices configured to facilitate transmission of signaling messages between media providers 172 and a queue associated with a video (or other resource). Specifically, media coordinators 174 may be configured to obtain communicate with media providers 172 via a network (e.g., over a “websocket,” a communication protocol known in the art), to act as a relay for signaling messages sent between the media providers 172 and queues on a messaging system. The media coordinators 174 may illustratively modify signaling messages as necessary between the providers 172 and the queues, such as by modifying a format of messages received from the providers 172 to remain compliant with a queue, or vice versa. In accordance with the present disclosure, media coordinators 174 may be configured to send and receive messages from client devices 102 via queues on the messaging system 160.  See col. 4, line 27 through col. 5, line 14).
In re Karlson, 136 USPQ 189 (ccPA 1963).

Conclusion
8.	All claims are rejected.
9.	The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure.
Kalika et al. (US No. 10,979,440) disclose preventing serverless application package tampering.
Patel et al. (US No. 11,455,192) disclose a resource optimization for serverless query processing.

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Raymond Phan, whose telephone number is (571) 272-3630.  The examiner can normally be reached on Monday-Friday from 6:30AM- 4:00PM.  The Group Fax No. (571) 273-8300.
	Communications via Internet e-mail regarding this application, other than those under 35 U.S.C. 132 or which otherwise require a signature, may be used by the applicant and should be addressed to [raymond.phan@uspto.gov].
	 All Internet e-mail communications will be made of record in the application file.  PTO employees do not engage in Internet communications where there exists a possibility that sensitive information could be identified or exchanged unless the record includes a properly signed express waiver of the confidentiality requirements of 35 U.S.C. 122.  This is more clearly set forth in the Interim Internet Usage Policy published in the Official Gazette of the Patent and Trademark on February 25, 1997 at 1195 OG 89.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see hop://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 central telephone number is (571) 272-2100.


/RAYMOND N PHAN/
Primary Examiner, Art Unit 2186